                 Case 20-10343-LSS              Doc 3181         Filed 05/06/21         Page 1 of 18




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


    In re:                                                     Chapter 11

    BOY SCOUTS OF AMERICA AND                                  Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC, 1
                                                               (Jointly Administered)
                          Debtors.
                                                               Hearing Date: May 19, 2021 at 10:00 a.m. (ET)

                                                               Related Docket Nos. 2592 and 2594


      OBJECTION TO THE ADEQUACY OF DEBTORS’ DISCLOSURE STATEMENT
    IN SUPPORT OF SECOND AMENDED CHAPTER 11 PLAN OF REORGANIZATION
     AND JOINDER IN THE OBJECTION OF THE TORT CLAIMANTS’ COMMITTEE

          On April 13, 2021, the Debtors filed a Second Amended Chapter 11 Plan of Reorganization

for Boy Scouts of America and Delaware BSA, LLC [Docket No. 2592] (the “Plan”), and on April

14, 2021, the Debtors filed a Disclosure Statement for the Second Amended Chapter 11 Plan of

Reorganization for Boy Scouts of America and Delaware BSA, LLC [Docket No. 2594] (the

“Disclosure Statement”).

          1.       The claimants (the “Claimants”) represented by JAMES HARRIS LAW, PLLC

(the “James Harris Law, PLLC Claimants”) 2 are survivors of childhood sexual abuse who each

filed a Sexual Abuse Survivor Proof of Claim. As reflected in their individual proof of claim, the

story of each of these survivors is unique, including how they were sexually abused, how the abuse

affected them, and the circumstances that led to the abuse. As a group, their proof of claims reflect

abuse that occurred between approximately 1935 and 2004, and that their ages ranged from




1
     The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
     number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
     address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
2
     See attached Appendix A, which lists the Sexual Abuse Survivor Proof of Claim numbers for the James Harris
     Law, PLLC Claimants.
             Case 20-10343-LSS         Doc 3181         Filed 05/06/21    Page 2 of 18




approximately 5 to 16 years old. The sexual abuse they suffered includes oral and anal sex,

masturbation, fondling/groping, and pornographic material.

       2.      The James Harris Law, PLLC Claimants’ object to the sufficiency and adequacy of

the Disclosure Statement for the following reasons:

       A.      FAILURE TO DISCLOSE          THE    ASSETS    AND     LIABILITIES   OF   EACH PARTY
               RECEIVING A RELEASE.

       3.      The James Harris Law, PLLC Claimants’ object to the adequacy of the Disclosure

Statement because it fails to provide them with sufficient information to make an informed

decision on whether (a) to vote to accept or reject the Plan, which proposes a release of all local

councils and may propose a release of charter organizations, or (b) to raise a “Best Interest of

Creditors” objection.

       4.      The Disclosure Statement does not provide any property-by-property valuation

of the real or personal property that the Debtors intend to transfer to a settlement trust, or any

property-by-property valuation of the real or personal property that the Debtors seek to retain.

The same is true of the Debtors’ other assets, including investments. It is imperative that the

Disclosure Statement provide the liquidation value or fair market value for each such property.

       5.      The Disclosure Statement does not include in its liquidation analysis the

properties of the local councils. Under the Debtors’ governance documents, a local council’s

property reverts to the Debtors if the local council’s charter is not renewed. In a Chapter 7

liquidation of the Debtors, the Chapter 7 trustee presumably would not renew any local council

charters. Since the properties revert to the Debtors, the liquidation analysis must include the

liquidation value of all local council real and personal property.

       6.      The Disclosure Statement and the Plan fail to provide any property valuation

information for a creditor, including the James Harris Law, PLLC Claimants, to determine if


                                                  -2-
                Case 20-10343-LSS       Doc 3181       Filed 05/06/21     Page 3 of 18




each local council is making a substantial contribution that warrants a release and channeling

injunction. Any such valuation must include the liquidation or fair market value of the local

council’s assets, including any justification by a council for asserting that an asset is unavailable

to pay its creditors (e.g., donor restricted), how many childhood sexual abuse claims implicate

the local council, and how much the local council is contributing in exchange for a release of

such childhood sexual abuse claims.

       7.        Based on each local council’s publicly available IRS Form 990 statements, each

local council has significant assets, including significant unrestricted assets. Moreover, if a local

council accounted for its real property using “book value” (e.g., the value it was worth at the

time it was acquired) and not its current fair market value, its IRS Form 990 statements likely

undervalue its total assets given the length of time most of these councils have existed and the

property holdings they have acquired over that time.

       8.        The Disclosure Statement and the Plan do not provide any property valuation

information of any charter organization that will be released, including any justification by a

charter organization for asserting that an asset is unavailable to pay creditors (e.g., donor

restricted), how many childhood sexual abuse claims implicate each charter organization, and

how much each charter organization is contributing in exchange for a release of such childhood

sexual abuse claims. Like the local councils, many of the charter organizations, such as the

Methodist Church, Mormon Church, and Catholic Church, have significant real property and

other assets.

       9.        The James Harris Law, PLLC Claimants cannot make an informed decision to

vote to accept or reject the Plan because the Disclosure Statement does not contain any

information about the number of claims against each local council or charter organization, or



                                                 -3-
                Case 20-10343-LSS      Doc 3181       Filed 05/06/21     Page 4 of 18




any estimate of the value of such claims. To the extent that sexual abuse claims have not been

filed against a local council or charter organization, the Debtors should disclose whether they

have any indemnification or contribution claims against each local council or charter

organization.

          10.    The Disclosure Statement also fails to adequately explain how any contribution

by non-Debtor entities, including local councils and charter organizations, will be utilized,

including whether their contribution will be used to pay administrative expenses, to pay trust

administrative and legal expenses, or to compensate others who do not have a claim against that

entity.

          11.    The inadequacy of the Disclosure Statement is illustrated by the fact that the

Debtors state in the Plan that they are “committed” to ensuring the local councils collectively

contribute at least $425 million. This disclosure is illusory because there is no agreement with

the local councils to contribute anything to the Plan. In this regard, the Plan is speculative at

best and the Disclosure Statement does nothing to inform abuse survivors whether and when

any contribution by the local councils might be realized. In addition, the Debtors fail to disclose

how much each council has available to contribute, how much each council is contributing, and

how the contributions of each council will be utilized, including whether the contributions of a

council will be used to compensate abuse survivors who do not have a claim against that council.

          12.    Similarly, in the Disclosure Statement the Debtors do nothing more than assert

that childhood sexual abuse claims will range in value from somewhere between $2.4 billion

and $7.1 billion. There is no discussion on how that value is determined. The Debtors project

that the recoveries on the childhood sexual abuse claims will range from 8% to 23%, and up to

100% with the inclusion of available insurance. Under the Plan, the Debtors are the only parties



                                                -4-
              Case 20-10343-LSS         Doc 3181       Filed 05/06/21    Page 5 of 18




that have offered any consideration ($115 million) for the benefit of the childhood sexual abuse

claims. Assuming the childhood sexual claims are valued at $2.4 billion, the $115 million

provides a 4.8% recovery, far less than the lower amount asserted by the Debtors. With only

$115 million available for sexual abuse survivors, the Disclosure Statement does not describe

how recoveries will reach 8%, let alone up to 23% or 100%, when no other consideration has

been committed by any other party.

        13.     This lack of basic information makes it impossible for creditors, including the

James Harris Law, PLLC Claimants, to determine whether each council is making a substantial

contribution, to make an informed decision on whether to vote to accept or reject the Plan, which

proposes to release each council, and to make an informed decision on whether to raise a “Best

Interest of Creditors” objection because the Plan fails to award them the liquidated value of their

claim against all entities they are releasing.

        B.      FAILURE TO DISCLOSE THE SPECIFIC ENTITIES TO BE RELEASED.

        14.     The James Harris law, PLLC Claimants’ object to the adequacy of the Disclosure

Statement and the accompanying solicitation procedures because they fail to notify creditors,

including the James Harris Law, PLLC Claimants, which local council and/or charter

organization is associated with their abuse, whether any such entity will receive a release, and

if so, the terms of the release. If the Plan is designed to provide a release to non-Debtor third

parties, such as the local councils and charter organizations, the Debtors should identify each

local council and charter organization and their relationship to each of the creditors, including

the James Harris Law, PLLC Claimants. For example, under the Global Resolution Plan in the

Plan, the “Protected Parties” (e.g., those that benefit from a release and channeling injunction)

should only include those non-Debtors that make a substantial contribution and receive



                                                 -5-
              Case 20-10343-LSS        Doc 3181       Filed 05/06/21     Page 6 of 18




sufficient support by claimants whose claims will be released and/or the subject of a channeling

injunction.

       15.     Most of the creditors who filed a Sexual Abuse Survivor Proof of Claim form,

including the James Harris Law, PLLC Claimants, have legal claims against the Debtors, a local

council, and a charter organization. In their proof of claim forms, the James Harris Law, PLLC

Claimants made a good faith effort to identify the local council(s) and/or charter organization(s)

that may be liable for the childhood sexual abuse they suffered that is the basis for their claim.

However, the James Harris Law, PLLC Claimants were children when they were sexually

abused. Due to the passage of time and/or the psychological effects of the abuse, many of them

are unsure whether they have identified the correct entities and others were simply too young to

recall the correct names today.

       16.     For the James Harris Law, PLLC Claimants and other abuse survivors who do

not know this information, the information they need is largely within the purview of the Debtors

and local councils, which possess the Scouting unit rosters (e.g., Boy Scout Troop rosters and

Cub Scout Pack rosters), camp rosters, and adult volunteer rosters. In prepetition litigation, this

disclosure would generally occur through discovery that is currently barred by the preliminary

injunction. Prior to the preliminary injunction, the James Harris Law, PLLC Claimants would

normally issue discovery that demanded the Debtors and/or local council(s) produce the roster(s)

for the Claimant’s Scouting unit and/or Scout Camp so the Claimant can find their name on the

roster and confirm they have identified the correct local council(s) and charter organization(s)

for their Scouting unit and/or Scout Camp.

       17.     If a Claimant’s name did not appear on a roster, which may have happened as a

result of human error and/or if the Claimant joined a Scouting unit in-between the annual



                                                -6-
             Case 20-10343-LSS         Doc 3181       Filed 05/06/21    Page 7 of 18




registration process, the Claimant could review the roster to see if the Claimant recognized the

names of the other children or adults on the roster. If so, the Claimant could contact some of

the other members of the Scouting unit to see if they could corroborate that the Claimant was a

member of the Scouting unit and/or attended the Scout Camp. If not, the Claimant would work

with the Debtors and/or the local council(s) to determine whether the Claimant identified the

wrong Scouting unit and appeared on the roster of a different Scouting unit. In addition to

rosters, the Claimant would also ask the Debtors and/or local council(s) in discovery to produce

the charter for the Claimant’s Scouting unit so the Claimant could confirm the correct charter

organization(s) that chartered the Claimant’s Scouting unit, particularly if the Debtors and local

council(s) no longer had rosters for the Scouting unit.

       18.     If the Claimant was unable to obtain records that confirm the Claimant has

identified the correct local council(s) and/or charter organization(s), the Claimant would ask the

Debtors and/or the local council(s) for a "person most knowledgeable" deposition about the local

council(s) and/or charter organization(s) who were responsible for the Claimant’s Scouting unit

and/or the Scout Camp the Claimant attended so that the Claimant could confirm that the

Claimant has identified the correct local council(s) and/or charter organization(s) for their

Scouting unit and/or Scout Camp. If the Claimant believes they may know the correct local

council(s) and/or charter organization(s), the Claimant would ask for any documents those

organizations have about the Claimant’s Scouting unit and the Claimant would ask the

organizations for a “person most knowledgeable” deposition to confirm the Claimant identified

the correct local council(s) and/or charter organization(s).

       19.     The James Harris Law, PLLC Claimants have not been able to pursue the above

discovery because the preliminary injunction prohibits the James Harris Law, PLLC Claimants



                                                -7-
              Case 20-10343-LSS         Doc 3181       Filed 05/06/21     Page 8 of 18




from pursuing any litigation against the Debtors, local councils, and charter organizations.

Nothing under the Plan provides a mechanism by which a Claimant can confirm the Claimant

has identified the correct local council(s) and/or charter organization(s) before a release is given

to those entities.

        C.      TRUST DISTRIBUTION PROCEDURES.

        20.     The James Harris Law, PLLC Claimants’ object to the adequacy of the

Disclosure Statement because it fails to explain how their claims will be valued in the trust

procedures and what ability they will have to contest the proposed valuation of their claim.

        21.     For example, the Plan identifies a number of factors to be used in valuing each

claim, but neither the Plan nor the Disclosure Statement discloses how much weight will be

assigned to those factors. Given the current state of negotiations it may not be appropriate to

disclose the weight afforded to each factor. However, if such a valuation system is ultimately

included in the Plan, the weight afforded to each factor must be disclosed prior to when votes

are solicited for the Plan so that claimants understand how their claim would be valued, can

fairly estimate how their claim would be valued, can see how their claim would be valued when

compared to other claims, and can decide whether to vote in favor or against the Plan given that

valuation system.

        22.     The Plan also suggests that the value of a claim might be reduced if the claimant

lacks certain information, such as the full name of the Scout leader who abused them, but neither

the Plan nor the Disclosure Statement indicates whether the claimant will have an opportunity

to pursue discovery so that they can supplement their claim with that missing information. As

noted above, many abuse survivors may not recall the full name of the person who abused them

because they were too young to recall the name, but the Debtors, the local councils, and the



                                                 -8-
               Case 20-10343-LSS       Doc 3181       Filed 05/06/21     Page 9 of 18




charter organizations likely possess evidence, such as membership rosters and the “ineligible

volunteer files,” that could allow abuse survivors to supplement their claim with that

information.

       D.       FAILURE TO DISCLOSE INSURANCE COVERAGE RISKS.

       23.      The James Harris Law, PLLC Claimants’ object to the adequacy of the

Disclosure Statement because it fails to explain the likelihood of defeating the insurers’ coverage

defenses or the insurance companies’ ability to pay abuse claims that total billions of dollars.

The Disclosure Statement barely makes a passing note that the insurers have asserted coverage

defenses, and the Debtors make no effort to evaluate those risks. Beyond the coverage risks

associated with the Debtors’ prepetition conduct, the Debtors fail to discuss any risk associated

with the proposed assignment of all of the insurance of the Debtors, the local councils, and

participating charter organizations to a trust, including any risk associated with the anti-

assignment clauses in such policies. If the Plan’s assignment violates the anti-assignment

clauses, the insurance coverage could evaporate.

       E.       FAILURE TO DISCLOSE HOW INSURANCE POLICIES WILL BE UTILIZED.

       24.      The James Harris Law, PLLC Claimants’ object to the adequacy of the

Disclosure Statement because it fails to explain how the proceeds of any insurance policies

assigned to the trust will be utilized. The James Harris Law, PLLC Claimants are entitled to

know how the proceeds of any policies will be utilized, including whether the proceeds of a

policy that covers a Claimant’s claim is being used to pay administrative expenses, to pay trust

administrative and legal expenses, or to compensate others who do not have a claim covered

under the same policy.




                                                -9-
             Case 20-10343-LSS          Doc 3181      Filed 05/06/21      Page 10 of 18




       25.        For example, if a Claimant has a $1 million childhood sexual abuse claim against

the Mormon Church, the Mormon Church presumably has sufficient assets to pay the full value

of that claim. In an insurance buy-back scenario, the insurers and the insured will insist that the

insured receives a release of all current and future claims against the insured, otherwise the

insured would be without insurance on those claims, would still be responsible for the defense

costs on those claims, and would still be at risk for a judgment on those claims. The James

Harris Law, PLLC Claimants are entitled to know whether they will be required to release all of

their claims against all insureds in order to effectuate a buy back of a given policy, and if so,

how the proceeds of any such buy back will be utilized. In the foregoing example, the

hypothetical Claimant is entitled to know whether he will be required to release a claim worth

$1,000,000 against the Mormon Church to effectuate a “buy back” of a policy that names the

Mormon Church as an insured. Moreover, the hypothetical Claimant is entitled to know whether

his share of the sale price of the policy could be a small fraction of the value of his claim against

that defendant.

       26.        The James Harris Law, PLLC Claimants need to know this information to

determine whether each non-Debtor who is released is making a substantial contribution and

whether the “best interests” test is met by that contribution.

       F.         FAILURE TO DISCLOSE THE CONTRIBUTION OF INSURERS AND THEIR INSUREDS.

       27.        The James Harris Law, PLLC Claimants’ object to the adequacy of the

Disclosure Statement because it fails to explain what contribution the insurers and their non-

Debtor insureds will make in order to receive a release.

       28.        As noted above, almost every Claimant has a legal claim against a local council

and/or a charter organization. In addition to the Debtors, a local council was responsible for all



                                                 - 10 -
             Case 20-10343-LSS         Doc 3181      Filed 05/06/21     Page 11 of 18




Scouting units in its geographic region, including handling and processing complaints against

Scout leaders for allegedly sexually abusing children and ensuring that each Scouting unit

abided by policies and procedures to protect children from foreseeable harm. These local

councils, the “eyes and ears” of the Debtors, were often amongst the parties who neglected to

protect the children in their care from foreseeable harm.

       29.     In turn, a charter organization was responsible for staffing and supervising the

adult volunteers of a Scouting unit, like a Boy Scout Troop or Cub Scout Pack, and were also

amongst the parties who neglected to protect the child members of a Scouting unit from

foreseeable harm. The leaders of the charter organization, including the Scout leaders who the

charter organization appointed to oversee its Scouting unit(s), were often amongst those to

receive complaints that another Scout leader was sexually abusing children in the Scouting unit,

or saw the “red flags” or warning signs that another Scout leader was sexually abusing children

in the Scouting unit, but neglected to take steps to protect the children from that danger.

       30.     Many of the local councils and charter organizations face significant liability,

and many have substantial assets that are available to compensate abuse survivors, including the

James Harris Law, PLLC Claimants who have a claim against them.

       31.     The James Harris Law, PLLC Claimants’ object to the adequacy of the

Disclosure Statement because it fails to specify what contribution the local councils and/or

charter organizations will have to make to receive a release, including a contribution above and

beyond their rights under insurance policies. The James Harris Law, PLLC Claimants need to

know this information to determine whether each entity who is receiving a release, including

any local council or charter organization, is making a substantial contribution and whether the

“Best Interests” test is met by that contribution.



                                                - 11 -
             Case 20-10343-LSS        Doc 3181         Filed 05/06/21   Page 12 of 18




       G.      NO DISCLOSURE REGARDING                 THE   PROPOSED HARTFORD SETTLEMENT
               AGREEMENT.

       32.     The James Harris Law, PLLC Claimants’ object to the adequacy of the

Disclosure Statement because it fails to explain how much each Claimant may receive as a result

of the Debtors’ proposed settlement with Hartford Accident and Indemnity Company, First State

Insurance Company, Twin City Fire Insurance Company, and Navigators Specialty Insurance

Company (collectively “Hartford”), whether each Claimant would be forced to release any of

their claims in order to effectuate the settlement, including claims they have against non-Debtor

entities, and whether any party, including Hartford and non-Debtor entities, would receive a

channeling injunction as a result of the settlement.

       33.     The Debtors’ proposed settlement with Hartford, which was attached as Exhibit

A to the Second Mediators’ Report that was filed on April 16, 2021 [Docket No. 2624], is for

$650,000,000.00 and appears to require a release of all current and future claims that may exist

under Hartford’s policies. Based on a review of Hartford’s policies, it appears that Hartford’s

policies cover some or all of the claims of approximately 25,000 claimants in this bankruptcy.

Pursuant to this analysis, the Debtors’ proposed settlement with Hartford equates to an average

of only about $26,000.00 per claimant if the settlement proceeds are shared by the claimants

with a claim that is covered by a Hartford policy, and to an average of approximately $7,647.00

per claimant if the settlement proceeds are shared with 85,000 claimants.

       34.     Not only does the Disclosure Statement fail to disclose how the Debtors propose

to allocate those settlement funds, but it fails to disclose how much coverage is available under

each of the Hartford policies; which claimants have claims under each of the Hartford policies;

the number of claims that implicate each policy; the type of claims; and, the value of the claims.

Based on the years of the Hartford policies, it appears many of the policies had per occurrence


                                               - 12 -
             Case 20-10343-LSS         Doc 3181      Filed 05/06/21     Page 13 of 18




limits of $500,000.00 with no aggregate limit. The Disclosure Statement fails to explain why a

claimant whose claim triggers a $500,000.00 insurance policy should vote in favor of a Plan that

may result in them receiving an average of $7,647.00 from a settlement with Hartford.

       35.     The Disclosure Statement also fails to disclose the insured(s) under each of the

Hartford policies, including whether the Debtors are insureds under each policy or whether the

only insured under some policies is a non-Debtor entity, such as a local council. In turn, the

Disclosure Statement fails to explain whether all current and future claims against the insured(s),

including non-Debtor entities, will have to be released in order to effectuate the settlement, and

if so, the value of those claims and why a claimant should agree to such a release if the insured

has substantial assets, including other insurance, that should be used to compensate the claimant.

       H.      THE SCOPE OF THIS BANKRUPTCY NECESSITATES TRANSPARENCY REGARDING
               THE HANDLING OF INSURANCE POLICIES.

       36.     As it stands, the Plan would provide each Claimant an average of $6,000.00, or

less, from the Debtors and the local councils, which they partly justify by the assignment of

insurance policies. The average award could be significantly lower, if non-existent, after

administrative expenses.     The James Harris Law, PLLC Claimants must have sufficient

information to evaluate the risks of the Plan if the James Harris Law, PLLC Claimants are to

release multiple non-Debtor entities. As filed, the Disclosure Statement falls far short of the

Bankruptcy Code’s standard for its approval.

       I.      VOTING AND SOLICITATION PROCEDURES FOR CLAIMANTS                    WITH   MULTIPLE
               SEXUAL ABUSE SURVIVOR PROOF OF CLAIMS.

       37.     As the Court is aware, multiple Sexual Abuse Survivor Proof of Claim forms

were filed on behalf of some claimants. The James Harris Law, PLLC Claimants’ object to the

Disclosure Statement and to the proposed voting and solicitation procedures because they will

disenfranchise the votes of survivors in the event that more than one law firm submits a ballot

                                                - 13 -
             Case 20-10343-LSS         Doc 3181      Filed 05/06/21     Page 14 of 18




on behalf of the same claimant. Instead, the Debtors’ voting and solicitation procedures should

require them to verify whether the law firm who submits a ballot on behalf of a claimant has the

authorization to act on behalf of the claimant in those instances when it matters. For example,

verification is not necessary if multiple ballots on behalf of the same claimant vote in the same

manner. However, if the votes conflict and the outcome of the tabulation could be affected, the

Debtors must verify which ballot should be counted by determining which law firm was

authorized to submit the ballot. As it stands, the Debtors have failed to explain how they intend

to solicit and count votes for such claimants, including how to ensure such claimants do not vote

multiple times, how to determine who can vote on behalf of such claimants, and how to

determine which vote to count if inconsistent votes are submitted on behalf of the same claimant.

       J.      OBJECTION TO FUTURE AND/OR AMENDED DISCLOSURE STATEMENTS.

       38.     The James Harris Law, PLLC Claimants’ object to any future and/or amended

disclosure statement by the Debtors that fails to resolve the objections raised in this objection.

       K.      JOINDER TO THE OBJECTION         TO THE   DISCLOSURE STATEMENT         BY THE   TORT
               CLAIMANTS’ COMMITTEE.

       39.     The James Harris Law, PLLC Claimants’ join the objection to the Disclosure

Statement filed by the Tort Claimants’ Committee.

Dated: May 6, 2021                            CHIPMAN BROWN CICERO & COLE, LLP
       Wilmington, Delaware
                                                     /s/ Mark D. Olivere
                                              William E. Chipman, Jr. (No. 3818)
                                              Mark D. Olivere (No. 4291)
                                              Hercules Plaza
                                              1313 North Market Street, Suite 5400
                                              Wilmington, Delaware 19801
                                              Telephone:     (302) 295-0191
                                              Facsimile:     (302) 295-0199
                                              Email:         chipman@chipmanbrown.com
                                                             olivere@chipmanbrown.com


                                                - 14 -
Case 20-10343-LSS   Doc 3181   Filed 05/06/21   Page 15 of 18




                                   —and—

                         James Harris, Esquire
                         JAMES HARRIS LAW, PLLC
                         4616 25th Avenue, NE
                         #772
                         Seattle, Washington 98105
                         Telephone:     (206) 300-1437
                         Email:         jimharris@recallsuit.com

                         Counsel for James Harris Law Firm, PLLC




                          - 15 -
           Case 20-10343-LSS         Doc 3181   Filed 05/06/21     Page 16 of 18




                                     APPENDIX A
       The foregoing Objection to the Adequacy of Debtors’ Disclosure Statement in Support of
Second Amended Chapter 11 Plan of Reorganization and Joinder of the Objection of the Tort
Claimants’ Committee was filed by the following creditors who each filed a Sexual Abuse
Survivor Proof of Claim and are represented by JAMES HARRIS LAW, PLLC. The numbers
below are the claim numbers for each creditor’s Sexual Abuse Survivor Proof of Claim.

         29658      57666    65840                     71724   72889   72988   73161
         29660      58091    65883                     71735   72896   72992   73166
         29661      58113    65887                     71742   72898   72996   73170
         29663      58126    65874                     71744   72900   73001   74082
         29665      58144    65914                     71758   72904   73005   74146
         29667      59615    65922     71715           71765   72922   73007   74173
         29668      59639    65957     71023 / 71039   72689   72929   73008   75549
                                       71075 / 71072
         29670      59687    65972     71105           72703   72930   73009   75595
         29671      59725    65989     71106           72715   72937   73025   75600
         29672      59865    66007     71243           72717   72942   73026   75605
         29673      60264    66020     71301           72718   72946   73028   75611
         29676      60348    66024     71342           72727   72947   73029   75615
         29678      60413    66062     71352           72728   72952   73030   75623
         29681      60533    66081     71399           72763   72958   73033   75627
         29682      60554    66084     71421           72766   72962   73036   75657
         30444      60568    66111     71425           72768   72965   73044   75666
         40939      60573    66132     71469           72769   72967   73059   75678
         40940      60781    66154     71494           72771   72968   73073   75681
         53568      60877    66164 /   71539           72778   72969   73074   75711
                             70785 /
                             71285
         54789      60896    67307     71588           72787   72972   73076   76660
         55591      61088    67308     71589           72793   72977   73079   76687
         55599      62344    67309     71592           72794   72981   73080   76701
         55671      62380    67320     71616           72806   72984   73093   76710
         55721      62436    67321     71624           72807   72987   73094   76738
         55733      62445    67324     71627           72829   73128   73096   76745
         55787      63189    67327     71631           72834   73132   73104   76746
         55846      63206    67330     71673           72844   73135   73105   76766
         56147      64067    67331     71684           72851   73138   73106   76928
         56447      64226    70708     71709           72864   73141   73112   76935
         56499      64238    70819     71713           72871   73143   73113   76939
 Case 20-10343-LSS      Doc 3181       Filed 05/06/21   Page 17 of 18



56534   64929   70845                      72875   73151   73117   76967
56563   64941   70856     72877            73154   73127   76980   85258
56689   64993   71358     72878            73156                   85264
56901   64996   71366     72887                                    85265
57092   65139   71389     76778            76778   76778   76778   85267
57171   65693   84514     76783            76783   76783   76783   85269
57281   65788   84516     76789            76789   76789   76789   85285
57399   65817   84548     76822            76822   76822   76822   85594
57451   65831   84550     76826            76826   76826   76826   85630
57546   65832   84565     76840            76840   76840   76840   89527
76982   82008   84566     85661            89649   91869   96066   89532
76988   82015   84567     85680            89657   91961   96067   89549
76996   82017   84569     85778            89663   91966   96074   89571
77028   82018   84577     85829            89668   92127   96075   89596
77035   82018   84578     85831            89719   92160   96076   89615
77043   82019   84583     85925            89745   92331   96077   89620
77046   82022   84587     87108            89745   92550   96078   89622
77048   82028   84594     87110            89767   92615   96080   89626
77063   82036   84598     87120            89783   92641   96084   91451
77064   82050   84613     87134            89796   92643   96085   91482
77072   82051   84614     87135            89798   92725   96086   91508
77101   82053   84627     87137            89798   92755   96089   91601
77108   82054   84633     87390            90464   92893   96090   91604
77113   82063   84635     87397            90487   92902   81951   91627
77123   82068   84649     87419            90589   93113   81965   91749
77130   82073   84652     87422            90809   93128   81971   91815
77133   82080   84653     87432            90832   93472   81972   91823
77139   82088   84663     87435            90857   93806   81993   94565
77140   82096   84664     87446            90874   93821   81996   94843
77164   82100   84666     87448            90890   93854   81999   94846
77180   82103   84710 /   87450            90894   94043   82000   94908
                73131
77188   82104   84741 /   87452            90966   94096   82002   94912
                72921
77191   82109   84725     87456            91003   94189   84407   94972
77203   82114   84742     87492            91034   94207   84433   94981
77204   82115   84754     87497            91078   94214   84449   94982
77206   82122   85215     87504            91097   94260   84477   94992
77208   84346   85257     89310            91187   94356   84484
77213   84347   89506     89331            91245   94426   84494



                                  ii
  Case 20-10343-LSS       Doc 3181          Filed 05/06/21   Page 18 of 18



77216     84353               89345             91349   94532   84500
77230     84359               89383             91373   94545   84505
81945     84379               89395             91381   94548   84508
81946     84403               91442             94549
76968 /   76894 /   76359 /   76466 / 85837
82034 /   85164     73130
96081
70801 /   85258 /   76337 /   76565 / 85794
70814 /   94240     73095
71653
70930 /   71473 /   76401 /   76368 / 75638
70924 /   77258     73148
70925
55624 /   93425 /   76403 /   76420 / 75603
87126     96808     73142
56647 /   94215 /   76309 /   76555 / 75685
87436     96093     72997
56701 /   94855 /   76487 /   76476 / 75589
87460     96091     73153
56437 /   94857 /   76532 /   76502 / 75547
85592     96079     73150
60122 /   94872 /   76400 /   76370 / 73147
90333     96092     72978
60132 /   94883 /   76547 /   76552 / 73315
90065     96087     73089
60158 /   94920 /   76364 /   76582 / 67323
90095     96083     72899
60278 /   94985 /   76322 /   87432 / 70967
90135     96088     72786
57104 /   89349 /   76564 /   93862 / 71647
85276     89867     72989
60379 /   89388 /   76438 /   76434 / 54806
90134     89863     72831
58035 /   70966 /   76353 /   84576 / 71564
84285     70995     72705
58023 /   76748 /   76580 /   85903 / 71767
81952     76739     72906
55679 /   70822 /   76544 /
76995     70729     72839
65997 /   92417 /   76479 /
81970     91977     72747
60812 /   76382 /   76577 /
71696     75710     71458
60962 /   76351 /   77117 /
70796     75655     71687
65937 /   76307 /   76361 /
76432     75608     67312




                                      iii
